UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7570


DWIGHT DAVID LEWIS,

                  Petitioner – Appellant,

             v.

KEITH W. DAVIS, Warden,

                  Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:09-cv-00313-jlk-mfu)


Submitted:    October 15, 2009              Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwight David Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dwight    David        Lewis      seeks       to    appeal     the       district

court’s   order    dismissing       as       successive        his   28    U.S.C.      § 2254

(2006) petition.          The order is not appealable unless a circuit

justice     or    judge     issues       a        certificate        of   appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional      right.”        28    U.S.C.       § 2253(c)(2).             A    prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by

the   district      court     is     debatable         or      wrong      and       that   any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).                          We have independently

reviewed the record and conclude that Lewis has not made the

requisite    showing.         Accordingly,           we     deny     a    certificate      of

appealability and dismiss the appeal.                          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                    DISMISSED




                                              2